Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1, as amended, recites, “A powder refill sub-system for a composite-based additive manufacturing (CBAM) system comprising: a sensor sensing a powder quantity in a powder trough, the sensor coupled to a control system that activates a regulated air flow when the powder quantity is sensed to be below a threshold; a powder delivery system connected to the regulated air flow comprising a powder bottle with an orifice, a regulated air flow inward connection comprising a porous surface with porosity finer than particulate matter of the powder, and an outward connection configured to contain and deliver a powder aerosol; a powder collecting bowl disposed between the powder delivery system and the powder trough; such that air supply through to the porous surface conveys a powder aerosol into the powder collecting bowl when the sensor detects that the powder quantity is below the threshold, wherein the powder delivery system includes a powder container holder comprising: a mounting plate; a trigger/slider with gravity locking feature and container constraining surfaces; a dead weight; 2a false cap; and the powder container holder having an operational state and a refill state, wherein flipping the mounting plate over changes from the operation state to the replacement state and flipping the mounting plate over again changes from the replacement state to the operational state, wherein, in the operational state, the dead weight falls into a depression locking the trigger/slider, and in the replacement state, the dead weight moves out of the depression releasing the trigger/slider; the false cap constructed to attach to a powder container in the replacement state when a trigger on the trigger/slider is pulled.”
The detailed structure of the powder container holder, as recited, is not found in the available prior art. Further, Platsch (US 2002/0020461) could not be modified to include such a powder container holder.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726